      Case
       Case2:21-cv-02316-KSM
            2:21-cv-02316-KSM Document
                              Document 23 Filed
                                          Filed05/22/21
                                                05/24/21 Page
                                                          Page11ofof3 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AMERICAN CIVIL LIBERTIES
UNION OF PENNSYLVANIA,
                                                             No. 2:21-cv-02316
               Plaintiff,

       v.
MONTGOMERY COUNTY, et al.,

               Defendants.

                                       CONSENT ORDER


       WHEREAS Plaintiff American Civil Liberties Union of Pennsylvania ("ACLU-PA")

filed this action on May 20, 2021, alleging that Defendants violated its First and Fourteenth

Amendment rights by preventing ACLU-affiliated lawyers from conducting confidential

discussions with people detained at the Montgomery County Correctional Facility ("MCCF");

       WHEREAS Defendants responded to Plaintiffs notice of an intent to file a motion for

preliminary injunction by indicating a desire to reach an amicable settlement of the dispute; and

       WHEREAS the parties now have reached an accord to resolve the ongoing dispute;

THE PARTIES HEREBY STIPULATE AND AGREE TO BE BOUND AS FOLLOWS:

    1. This Order is entered based on a negotiated settlement between the parties and is not to

       be construed as an admission of liability by any of the parties.

    2. Defendants (including their agencies, agents, elected officials, representatives, officers,

       employees, departments, boards and anyone acting in concert with them) shall not require

       any lawyers (or para-professionals working under their direction) seeking confidential

       video, telephone, or in-person visits with individuals detained at the MCCF, including but
  Case 2:21-cv-02316-KSM Document 3 Filed 05/24/21 Page 2 of 3
   Case 2:21-cv-02316-KSM Document 2 Filed 05/22/21 Page 2 of 3




   not limited to lawyers affiliated with Plaintiff ACLU-PA, to present documentation or

   evidence of an attorney-client relationship.

3. Nothing in this Order prevents Defendants from enforcing necessary institutional security

   or public health measures for professional visits. Defendants may implement reasonable,

   content-neutral, time, place and manner restrictions on professional visits, including those

   involving ACLU-PA-affiliated lawyers.

4. Nothing in this Order prevents Defendants from limiting or even excluding attorneys

   from remote or in-person visits based on the attorney's or para-professional's substantial

   misconduct or intentional failure to comply with reasonable content-neutral time, place

   and manner restrictions.

S. This Order shall remain in effect from this day forward, unless modified by further Order

   of this Court.

6. This Court shall maintain jurisdiction to enforce this Consent Order, via motions for

   specific performance or contempt.

7. This Order does not affect or resolve Plaintiff's demand for attorneys' fees. The parties

   shall within thirty days notify the Court whether they have resolved the issue of

   attorneys' fees or whether Plaintiff will file a Petition for Fees, which the Court shall

   adjudicate in due course.

8. The parties agree that this Court may administratively close this matter, subject to re-

   opening based on motion of either party.
"-,,,        Case
              Case2:21-cv-02316-KSM
                   2:21-cv-02316-KSM Document
                                     Document 3 Filed 05/22/21
                                              2 Filed 05/24/21 Page
                                                                Page33ofof33




               John A. Freedman
               Arnold & Porter Kaye Scholer LLP

                        Attorneys for Plaintiff             Attorney for Defendants



        This ORDER is hereby APPROVED on this ~   day of~              2021, and the relief set

        forth herein is GRANTED.
